Action by C.E. Benjamin against Safety Cabs, Inc., and another for injuries sustained in collision between named defendant's taxicab, in which plaintiff was riding, and a truck. From a judgment in favor of plaintiff, defendants appeal.
Judgment reversed as to named defendant and otherwise affirmed.
The plaintiff-appellee was a passenger in the taxicab of the defendant-appellant, Safety Cabs, Inc. The car was being driven east in Jacksonville when struck by a truck, the property of the appellant-defendant, Fleming. The truck was being driven north and was driven into and against the cab. The accident occurred at an intersection. The signal lights gave the right-of-way to the cab. The truck ran a red light and the collision occurred near or to the east of the center line of the street running north and south. The truck approached the street intersection from the south and the driver of the truck was intoxicated. The truck driver seems to have ignored the signal of the red light from the direction of his approach.
We fail to find sufficient evidence to support the verdict against Safety Cabs, Inc.
The judgment appealed is reversed as to Safety Cabs, Inc., but otherwise affirmed.
ADAMS, C.J., and THOMAS and HOBSON, JJ., concur.